Eagen, J.,
This is an action in ejectment wherein judgment was entered pursuant to an authorization contained in a written lease. Defendants filed a petition to open the judgment and incorporated therein a counterclaim, alleging overpayment of rent. Plaintiff now moves to strike off the counterclaim.
Pa. R. C. P. 1056(a) states that defendant may plead a counterclaim in an action of ejectment which arises from the same transaction or occurrence or series of transactions or occurrences from which the cause of action arose, providing plaintiff joins a claim for or seeks damages. The right of counterclaim is thus narrowly confined and since plaintiff seeks no damages herein, it is not permitted under the rules.
Therefore, March 1, 1950, the counterclaim is stricken off.